IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                     : No. 489
                                           :
PROMULGATION OF FINANCIAL                  : JUDICIAL ADMINISTRATION DOCKET
REGULATIONS PURSUANT TO 42                 :
Pa.C.S. § 3502(a)                          :


                                       ORDER


PER CURIAM

      AND NOW, this 12th day of October, 2017, it is ORDERED pursuant to Article V,
Section 10(c) of the Constitution of Pennsylvania and Section 3502(a) of the Judicial
Code, 42 Pa.C.S. § 3502(a), that the Court Administrator of Pennsylvania is authorized
to promulgate the attached Financial Regulations. The costs outlined in the Financial
Regulations are effective as of January 1, 2018.

       To the extent that notice of proposed rule-making may be required by Pa.R.J.A.
No. 103, the immediate promulgation of the regulations is hereby found to be in the
interests of efficient administration.

        This Order is to be processed in accordance with Pa.R.J.A. No. 103(b) and is
effective immediately.